DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  the claim 18 should depend on claim 14 (in order to provide proper antecedent basis).  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,11-14,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (U.S.Pub. # 2021/0120511) in view of Liu et al (U.S.Pub. # 2020/0328869).
         Regarding claims 1,19, Wang et al disclose a method implemented in a network device (para. 0070 for network device), comprising: determining, based on at least one of a frequency range and a value of subcarrier spacing, information on a plurality of synchronization signal (SS) blocks to be transmitted by the network device (para. 0033---0039 discloses frequency range and subcarrier spacing and SS blocks, also see para. 0043); and transmitting, based on the information, the plurality of SS blocks to at least one terminal device served by the network device (para. 0041). Wang et al do not specifically disclose the information at least in part indicating timing information for transmitting the plurality of SS blocks. Liu et al disclose the information at least in part indicating timing information for transmitting the plurality of SS blocks (para. 0101,0102). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Liu et al in the system of Wang et al in order to reduce an overhead and reduce the terminal capacity requirement could be achieved.
           Regarding claim 2, Liu et al disclose wherein determining the information on the plurality of SS blocks comprises: determining first information on Physical Broadcast Channel (PBCH), the first information including at least one of the following: a payload size for PBCH, second information on one or more fields in PBCH, periodicity of the plurality of SS blocks, the number of scrambling sequences for PBCH, the number of demodulation reference signal (DMRS) sequences for PBCH, mapping information on the scrambling sequences for PBCH, mapping information on the DMRS sequences for PBCH; and transmitting the plurality of SS blocks comprises: transmitting, based on the first information on PBCH, the plurality of SS blocks (para. 0076-0079,0110).  
         Regarding claim 3, Liu et al disclose wherein the second information on the one or more fields in PBCH includes at least one of the following: whether each of the one or more fields is included in PBCH; and a respective size of each of the one or more fields (para.0076-0079). 
        Regarding claim 5, Liu et al disclose wherein the plurality of SS blocks include a first SS block, determining the information on the plurality of SS blocks further comprises: determining index information associated with the first SS block, the index information including at least one of a system frame number (SFN), a slot index, a symbol index and a SS block index within a SS burst set; and transmitting the plurality of SS blocks comprises: transmitting, based on the index information, the first SS block (para. 0085).
       The claims 11-14,20 are rejected since it would have been obvious to one skilled in the art that the terminal can perform the function similar to the network device for communication.

Allowable Subject Matter
Claims 4,6-10,15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416